Citation Nr: 0634784	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-11 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

What evaluation is warranted for degenerative joint disease 
of the right shoulder from February 25, 2003?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from June 1988 to September 
1995 and from June 2002 to February 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted service connection for right 
shoulder, degenerative joint disease (DJD), and assigned an 
initial evaluation of 10 percent effective February 25, 2003.

Because the claim on appeal involves a requests for a higher 
initial evaluation following grant of service connection, the 
Board has characterized the claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In August 2005, the appellant failed to appear for a 
scheduled hearing on appeal before a Veterans Law Judge at 
the RO (Travel Board hearing). The appellant has neither 
given good cause for failure to appear nor asked that the 
hearing be rescheduled; therefore, the hearing request is 
deemed withdrawn. 38 C.F.R. § 20.704 (2005).


FINDING OF FACT

Since February 25, 2003, the appellant's right shoulder, DJD 
has been productive of no more than painful or limited motion 
of a major joint, and it is not manifested by a limitation of 
arm motion to shoulder level.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
DJD of the right shoulder   have not been met at any time 
since February 25, 2003.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic 
Codes 5003, 5010, 5201 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in a February 2004 
statement of the case, amongst other documents considered by 
the Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish an effective date for 
the disability on appeal.  The claim was readjudicated in a 
June 2006 supplemental statement of the case.  The failure to 
provide notice of the type of evidence necessary to establish 
an effective date for the disability on appeal is harmless 
because the Board has determined that the preponderance of 
the evidence is against the claim.  Hence, any questions 
regarding what effective date would be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant. 

As service connection has already been established, it is the 
level of disability that is of concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Still, each disability must be viewed 
in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 
4.1. The history of disability is even more important where, 
as here, the veteran disagrees with the initial evaluations 
assigned upon the grant of service connection.  In such a 
case, separate ratings can be assigned for separate periods 
of time, based on the levels of disability manifested during 
each separate period of time, from the effective date of 
service connection. Fenderson.

The veteran and his representative contend that the 
claimant's right shoulder disability is manifested by 
symptomatology that warrants the assignment of an increased 
rating.  It is requested that the veteran be afforded the 
benefit of the doubt.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Title 38, Code of Federal Regulations, Section 4.71a provides 
that arthritis, due to trauma, substantiated by X-ray 
findings, should be rated as degenerative arthritis.  38 
C.F.R. § 4.71, Diagnostic Code 5010.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the joint involved. When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups. 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, 
the United States Court of Appeals for Veterans Claims 
(Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups."  Id. at 206.

Because VA medical records report that the veteran is right-
hand dominant, because he demonstrates good range of shoulder 
motion, and because there is no evidence of malunion of the 
humerus or other humeral impairment, a higher schedular 
evaluation is warranted for his major right shoulder 
disability only if there is limitation of motion of the arm 
at shoulder level (20 percent), nonunion of the clavicle or 
scapula with loose movement and/or dislocation of the 
clavicle or scapula (20 percent).  38 C.F.R. § 4.71a, 
Diagnostic Codes 5201, 5203.  
 
In this respect, VA medical records reveal that the veteran 
was seen in February 2003 with complaints of right shoulder 
pain since 1993.  He reported increasing pain with activity. 
The examiner noted no significant history of trauma to the 
right shoulder.  Physical examination revealed no gross 
shoulder muscle atrophy.  The range of motion (ROM) of the 
right shoulder was forward flexion and abduction to 110 
degrees with some pain; external rotation to 30 degrees as 
well as internal rotation into the lower thoracic area with 
pain.  Strength was 5/5 throughout, and sensation was 
normal.  There was pain to direct palpation over the 
acromioclavicular (AC) joint.  There was no crepitance to 
passive shoulder motion. Neer's and Hawkin's impingement 
signs were negative.  The examiner noted that x-rays did not 
show obvious osteoarthritis.  However, there was some joint 
space narrowing on the AC joint.  An MRI revealed some 
inflammation around the AC joint, an intact rotator cuff; as 
well as some cystic changes on the humeral head which could 
indicate some DJD of the right shoulder.  The veteran 
underwent a diagnostic right shoulder arthroscopy and a 
distal clavicle resection later in February 2003.  

At a January 2004 follow up visit the veteran reported some 
discomfort especially with overhead activities.  He had had 
no injections since surgery and did not want any.  The 
shoulder pain was improving although there was pain with 
palpation.  Physical examination revealed that the right 
shoulder was not tender to palpation over the glenohumeral 
and acromial areas. Right shoulder motion studies showed 
forward flexion to 175 degrees and abduction to 180 degrees.  
Testing for Neer's and Hawkin's impingement signs was 
negative. There was tenderness over the AC joint.  The 
surgical scar was well healed.  Motor strength was 4+/5, and 
sensation was grossly intact.  X-rays revealed the right 
clavicle distal resection.  There was a small superior bone 
overgrowth at the distal clavicle though it did not appear to 
have any relation to his acromion and the examiner doubted it 
was impinging.  There was some x-ray evidence of post 
operative ossification, but the joint space was clear. The 
examiner opined, "I do not believe there is any ongoing 
acromioclavicular arthritis though this small prominence may 
cause some impingement."  

The veteran was seen in April 2004 on a follow up visit for 
the distal clavicle resection.  He reported an improvement in 
his pain.  The examiner noted forward flexion and abduction 
to 180 degrees.  Testing for Neer's and Hawkin's impingement 
signs were negative. There was minimal tenderness over the 
acromioclavicular joint.  The surgical scar was well healed.  
Motor strength was 5/5.  The appellant was discharged from 
the orthopedic clinic.

The records reveal that when seen in February 2003.  X-rays 
did not reveal obvious osteoarthritis.  However, an MRI 
revealed some cystic changes on the humeral head which could 
indicate some DJD of the right shoulder.  The limitation of 
ROM of the right shoulder was noncompensable under diagnostic 
code 5201.  The veteran subsequently underwent an arthroscopy 
and a distal clavicle resection.  The right shoulder has 
subsequently improved to the point that there is very minimal 
noncompensable limitation of motion of the right shoulder. As 
previously noted in the absence of compensable limitation of 
motion, a 10 percent evaluation is warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.
  
The Board notes that by rating action in February 2004 the RO 
awarded to veteran a temporary 100 percent evaluation for the 
right shoulder DJD from February 28, 2003, the date of his 
surgical procedure until May 31, 2003 for convalescence after 
his surgery.  Thereafter the rating reverted to 10 percent.  
This award was issued pursuant to 38 C.F.R. § 4.30 (2006).

Accordingly, from February 25, 2003 to the present time, the 
Board finds that the veteran has not met the criteria for a 
rating in excess of the current 10 percent rating, except for 
the aforementioned period of convalescence, under 38 C.F.R. § 
4.71a, Diagnostic Code 5003, 5010, 5201. 

Conclusion

In reaching the above conclusion, the Board has considered 
the veteran's arguments as set forth in written statements to 
the RO and those expressed to VA examiners.  While a lay 
witness can provide evidence as to the visible symptoms or 
manifestations of a disease or disability, lay beliefs as to 
the objective severity of a service-connected disability are 
not competent evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the appellant has not been shown to possess, may provide 
evidence regarding medical knowledge.  Espiritu v. Derwinski, 
2 Vet. App. 492, (1992).  Consequently, the Board assigns 
greater weight to the medical evidence of record, as outlined 
above, than the veteran's lay assertions.  




ORDER

Entitlement to an evaluation in excess of 10 percent since 
February 25, 2003, for degenerative joint disease of the 
right shoulder is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


